DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest semiconductor devices comprising: a first active region next to the second semiconductor layer in a second direction orthogonal to a first direction, the first direction being from the first electrode toward the second electrode, the first active region including a first upper portion positioned between the first semiconductor layer and the second electrode, and a first lower portion positioned between the first semiconductor layer and the first upper portion, an average value of a width in the second direction of the first lower portion being greater than an average value of a width in the second direction of the first upper portion; a third semiconductor layer located between the second semiconductor layer and the second electrode, the third semiconductor layer being of the first conductivity type and being electrically connected with the second electrode; and a third electrode located, with an insulating film and an insulating layer interposed, between the second electrode and the first active region and between the second electrode and the second and third semiconductor layers (claim 1) and an active region next to the second semiconductor layer in a second direction orthogonal to a first direction, the first direction being from the first electrode toward the second electrode, the active region including an upper portion located between the first semiconductor layer and the second electrode, the upper portion contacting the second electrode, and a lower portion positioned between the first semiconductor layer and the upper portion, an average value of a width in the second direction of the lower portion being greater than an average value of a width in the second direction of the upper portion (claim 9) as described in the independent claims and in the context of their recited apparatuses, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Puget et al (US 2010/0308390 A1) discloses a memory cell suitable for a dram memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
August 2, 2022